         Case 1:18-cv-01582-PGG Document 53 Filed 01/27/20 Page 1 of 1



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE                             DUGAN BLISS
                               BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400       TELEPHONE: (212) 336-0971
                                       NEW YORK, NY 10281-1022                     EMAIL: blissd@sec.gov




                                                                       January 27, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 705
New York, New York 10007

       Re:     Securities and Exchange Commission v. Montroll, 18-cv-1582-PGG

Dear Judge Gardephe:

Plaintiff Securities and Exchange Commission (the “Commission”) respectfully submits this
status report in the above-referenced matter. The Court has ordered the parties to submit a status
report by January 27, 2020 as to their proposed settlement [Docket No. 52].

As Mr. Montroll advised the Court previously, the parties have reached a settlement in principle,
subject to: (1) authorization of the settlement in principle by the Commission; and (2) the Court’s
approval of that settlement. The process of obtaining settlement authorization is underway, and
Commission counsel anticipates that it will be in a position to move for the Court’s approval of
the settlement, assuming the Commission authorizes the settlement, within eight weeks, by
March 23, 2020.

                                                       Respectfully submitted,

                                                       /s/ Dugan Bliss

                                                       Dugan Bliss
